 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDTricil Resources,Inc.andUnited Rubber,Cork, Li-noleum and Plastic Workersof America, AFL-CIO. Case 8-CA-1508530 December 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSBABSON AND STEPHENSOn 2 December 1982 Administrative Law JudgeThomas A. Ricci issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed a brief in support ofthe judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions1and briefs andhas decided to affirm the judge's rulings,' fmd-ings,sand conclusions4 and to adopt the recom-mended Order as modified-'ORDERThe National LaborRelationsBoard adopts therecommended Order of the administrative lawjudge andorders thatTricilResources, Inc.,Akron, Ohio,its officers, agents, successors, and as-signs, shall takethe actions set forth in the Order,'The Board's recent decision inRes-Care Inc.,280 NLRB 670 (1986),andLong Stretch Youth Home,280 NLRB 679 (1986),clarified the princi-ples under which the Board may, in exercising its discretion, decline toassert jurisdiction over an employer because of its relationship to anentity exempt from our jurisdiction.Here, however,there were no excep-tions to the judge's finding that the Board should assert jurisdiction overthe Respondent.Thus,Member Babson would not pass on the discretion-sty jurisdictional issue in this case.See, e.g.,SpringfieldTransitManage-ment281 NLRB 72 fn. 1 (1986);Gateway Motor Lodge,222 NLRB 851(1976).Although Member Stephens views the issue as one of statutory, ratherthan discretionary,jurisdiction,he sees no reason for remanding this caseon that issue,given both the record evidence and the absence of anyclaim by the Respondent that control of labor relations by an exemptentity precludes the Board's exercise of jurisdiction.See his concurringand dissenting opinion inRes-Care,supra.2 The Respondent excepts to the judge's decision as being tainted withbias,hostility,and prejudice.We find these allegations to be Withoutmerit.Upon our full review of the record and the decision of the judge,we perceive no evidence that he prejudged the case,made prejudicialrulings,or demonstrated bias, hostility, and prejudice toward the Re-spondent's counsel.We further find no evidence of partiality in thejudge's analysis and discussion of the evidence.a Throughout his decision the judge erroneously referred to the prede-cessor employer as Teletyne.The record indicates that Teledyne is thecorrect spelling of the predecessor employer.4We agree with the judge's finding that the steamline men, who hadbeen included in the Union's contract with the Respondent's predecessor,are properly included in the bargaining unit.In so doing,we do not relyonGrandee Beer Distributors,247 NLRB 1280(1980), cited by the judge.5 The Respondent excepts to the introductory language of the judge'srecommended notice,which asserts that the Respondent violated Federallaw "by illegally refusing to bargain." As we do not find the judge's useof the word"illegally,"evidence of bias or prejudice,as contended bythe Respondent,we shall substitute the standard language that simplyrefers to a violation of the Act.except that the attached notice is substituted forthat of the administrative law judge.CHAIRMAN DOTSON,dissenting.In light of the jurisdictional question raised bythe Respondent's contract with the city of Akron,Ohio, tooperatethe city-owned steam plant inquestion, and its employment of unit employees inthis operation,Iwould remand this proceeding forconsideration of the jurisdictional issue in light ofRes-Care, Inc.,280 NLRB 670 (1986), andLongStretch Youth Home,280 NLRB 678 (1986).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain in good faith onrequest with United Rubber, Cork, Linoleum andPlasticWorkers of America, AFL-CIO in the bar-gaining unitdescribed below:All production and maintenance employees in-cluding leadperson and supply clerks em-ployed by us at 225 Opportunity Parkway,Akron, Ohio, excluding all office clerical em-ployees, guards and supervisors as defined inthe Act.WE WILL NOT in any likeor related mannerinterferewith,restrain,or coerce you in the exer-cise of your right to self-organization, to form,join,or assistthe above-mentioned Union, or anyother labor organization, to bargain collectivelythrough representatives of your own choosing andto engagein other concerted activities for the pur-pose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such ac-tivities.WE WILL, on request, bargain with the Union onbehalf of our employees in thebargainingunit and,if an understanding is reached, embody such under-standing in a signedagreement.TRICIL RESOURCES, INC.Nancy Recko, Esq.,for the General Counsel.David A. Shaffer, Esq.,andStephen B. Spollar, Esq.,ofAkron, Ohio, for the Respondent.Paul H. Malesick, Esq.,of Akron, Ohio, for the ChargingParty.282 NLRB No. 84 TRICILRESOURCES589DECISIONSTATEMENT OF THE CASETHOMASA. Ricci,Administrative Law Judge.A hear-ing inthisproceeding was held on September 22, 1982,atAkron,Ohio,on complaintof theGeneral Counselagainst Tricil Resources,Inc. (the Company or the Re-spondent).The complaint issutd on March 11, 1982, on acharge filed on August 5, 1981,by United Rubber, Cork,Linoleum and PlasticWorkers of America, AFL-CIO(theUnion).The issueof thecase is whether the Re-spondent unlawfully refused to extend exclusive recogni-tion to and bargainwiththe Union on demand. Briefswere filed after the close of the hearing by the Respond-ent and the General Counsel.On the entire record and from my observation of thewitnesses,Imake the followingFINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTTricilResources,Inc., a Delaware corporation, is en-gaged in the business of designing and operating energyrecycling plants at a number of locations throughout theUnited States.In the course of its operations,it annuallyreceives goods valued in excess of $50,000 from pointslocated outside the Stateof Ohio.This case is concernedonly with its operationsinAkron.I find that the Re-spondent is engaged in commerce within the meaning ofthe Act.11.THE LABOR ORGAN][ZATION INVOLVEDI find that United Rubber,Cork,Linoleum and PlasticWorkers of America,AFL-CIOisa labor organizationwithin the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICEThis is a very simple refusal-to-bargain case. The cityofAkron owns a plant called the Akron RecyclingEnergy System,which,using residential-industrial gar-bage and natural gas as fuel,produces steamthat the citysells to a large number of customers. The city contractswith a private company to have the plant operated. Bysuch a contract, a company called Teletyne NationalCorporation operated the plant with the workmen on itsdirect employment from August 1979 to June 30, 1981.While the plant was functioning at full capacity, Tele-tyne had about 70 productionand maintenanceemploy-ees. In June 1980, after a Boatel-conducted election whenthe number of eligible employees was set at 50, theUnionwon, andwas certified as exclusive bargainingagent for those employees. Teletyne and the Union thensigneda collective-bargaining agreementon February 1,1981,to remain in effect for 3 years.As the months went, by the machinery that handled,processed, shredded, and fed the garbage into the plantboiler began to fail. Little by little less and less garbagewas used effectively and matters reacheda point wherethat part of the plant which dealt with the garbageceased working altogether.The use ofgas as fuel neverceased, continuing right on to the last day Teletyne wasin charge of the plant. In June 1981, the city of Akroncontracted with another company to operate the plant.The company is called, Tricil Resources, Inc., the Re-spondent here. Tricil took over on July 1, 1981, andbegan to run the plant, as it was still doing at the time ofthe hearing 14 months later.A majority of Teletyne'semployeesworked in theprocessing of the garbage, so that when, in May andJune 1981,itbecame clear theirworkwas going to endbecause that part of the machinery was simply not work-ing satisfactorily,those employees were released. Bymid-June,with knowledge it was going to leave theplant for good, Teletyne was down to about 15 employ-ees in the bargainingunit for which the Unionwas bar-gaining agent.When Tricil took over on July 1 it startedwith about 16 employees, all of whom previously hadbeen employees of Teletyne. But for,two or three otheremployees, also former employees of Teletyne, whowere added sometime during the next 6 months, the em-ployee complement remained the same at least into 1982.The employees who worked on directly from the firstinto the second company were eight engineers, fourmaintenance employees,and four steamline men.On July 2, 1981, the Union requested recognition ofTricil as bargaining agent for the employees then atwork, on the ground that the new company was operat-ing the same business with substantially the same workforce as the predecessor. Before the month was out theRespondent refused to bargain as requested, denyingsuccessorship status.The complaint alleges this refusal tohave been a violation of Section 8(a)(5) of the Act.The only question presented for decision in this pro-ceeding is whether when the Respondent refused to bar-gain with the Union in July 1981, 14 months before thehearing, it committed an unfair labor practice. Whateverhappened a year or a year and a half after that time, or,indeed,whatever may happen later in 1983-of whichthe Respondent's sole witness 'spoke at,great length atthe hearing-has nothing to do with whether Tricil vio-lated the Actin mid-1981.Board law is clear.Whena second company takesover the operations of a predecessor,,continues to carryon the same business,in the same plant and location, andhires the employees who had worked for the first com-pany, continues to use the same supervisors,'and pro-duces the same product going to the same customers,there is, a presumption of continued majority status, andthe new company is, under this statute, obligated to bar-gain,with the union that represented the, employees whilethe first company did the business.Burns Security Servicesv.NLRB,406 U.S. 272 (1972). And it matters 'not thatthe total number of employees involved is greatly re-duced; the presumption of continued majority among thelesser number continueson.Lloyd A. Fry Roofing Co.,176 NLRB 10,25 (1969). 1 fmd that is what happened in'The parties stipulated that Ralph Iacono,plant manager under Tele-type,continued in that position when the Respondent assumed the oper-ation.Don Peterson,maintenance and operations supervisor under Tele-tyne,serves as the Respondent'smaintenance supervisor.Joseph Homeni,steam line crew supervisor under Teletyne,continues in that position forthe Respondent. 590DECISIONSOF NATIONAL LABOR RELATIONS BOARDthis case and that the complaint is therefore affirmativelyproven as of July 1981.A number of assertions are advanced in defense, noneof themvalid.It is saidTricilis not in the same businessaswas Teletyne, but the plain facts completely contra-dict the contention.This plant, with a single large boiler,produces steam that goes out to customers in under-ground pipes spread over the city of Akron, and forwhich the customers pay the city directly. The plantalways did this and it is still doing that today. It usedtwo kinds of fuel-garbage and natural gas. The machin-ery that prepared the garbage for burning in the.boilerfailed,was shut down,has slowly been removed and isbeing replaced, with expectations that by the end of 1982garbage can again be burned here in the successful pro-duction of steam.During 1979 and 1980 gas alone wasused to run the plant at least 30 percent of the time. Theregular employees who were released in May and June1981,albeit a large number, were the lesser skilled menwho handled garbage,doing such work as unloading,shredding,cleaning up,etc. It is clear that with the useof, gas instead of garbage the overall machinery worksby itself,needing only engineers and maintenance men.This is all that happened when the Union demanded con-tinued recognition of the successor. And the responsibil-ity for so running the plant-with the sole use of gas,was under a complete,separate contract Tricil madewith the city in June 1981, obligating it to continue thatstraight operation to the end of 1982-a year and a halfin the future.The attempt to distort this plain picture-and to saythat the old business is no longer identifiable-rests onthe fact Tricil entered into a totally separate contractwith the city of Akron to design and later construct newsidemachinery in theplant for the purpose of again re-cycling garbage one day. Under that different agreementTricil's scientists and construction engineers spent anumber of months-from July to the end of 1981-ondrawings and' designs conceptually conceived to improvethe machinery. None of the new equipment needed toput up a new garbage consumption operation began toarrive at the plant until January 1982. When Tricil en-tered into that contract-to design and put together anew garbage recycling plant-it was specifically agreedthat that work would require 18 months, until January 1,1983.Meanwhile it was understoodTricil would' just goon fulfilling its separate contract to operate the plantonly with gas, as it in fact has been doing since July1981. There is no relationship at all between the businessof running the steam production plant for 18 monthswithgas and the business of designing changes in theplant for the future. More significantly, insofar as thiscase is concerned it is not even claimed that the employ-ees used byTricilto run the regular steam producingbusiness were ever intermingled with those that may beworking on new engineering construction.The two"businesses"have nothing to do with one another.Nor is there any merit in the argument that becausethe customers of the city-those who pay the city forthe steamthey buy-havebeen reduced,Tricil is not asuccessor as the Board decisions hold. There were aboutthem was the Goodrich Company and Akron University.Ralph Iacono, manager first with Teletyne and thenholding thesamepositionwithout interruption for thesuccessor, grouped the rest of the customers under thephrase "central business district,"and called it one cus-tomer. He was exaggerating; the reality is, as the recordshows, that in thebusinessdistrict of the city, where thesteampipes run, there are all kinds of purchasers-stores,plants, apartments,hospitals,etc. Iacono did say, and hewas not contradicted, that Goodrich and Akron Univer-sitywere the largest customers, at times using up to 40to 50 percent of the total output of the plant. But thefact is they were not two out of a total of three custom-ers.What is more revealing is that the meter readers,alsocalledpipelinemaintenancemen, all of whomworked before and remained at the same work with theRespondent,continued to read meters and make reportson consumption as they had always done. This meansthat whatever their separate sizes, all the 148 customersin the business district continued to constitute a verymajor portion of the total operation.Another contention in support of the conclusionaryidea that the bargaining unit as it existed under Teletyneis no longer recognizable,is the argument that a majorityof the former employees taken on right away by the Re-spondent- were not, or at least may not now, be deemedas properly included. There are eight engineers and fourso-called "steamline men." The steamline men, like theengineers, were always included in the Union's contract.It is not only too late to try to take them out now,2 butit is also not true that they do not properly belong there.The major part of the work performed by the steamlinemen isdone off the plant premises; they go around in-specting the steamlines;looking for leaks,making repairswhen necessary, and reading meters regularly. Theykeep a timecard record of their hours as do the plant em-ployees, and,when necessary, come to the plant forparts, to repair their equipment,or even to do overtimework inside the plant when convenient. They even doregularwork in the plant at times. From the generalmanager's, testimony: "Oh, during a shutdown, they [thesteamline men] may have been called in to do some workrelated to the valves, packing valves, repairing pipeline,that type of thing." There is absolutely no reason forsaying the steamline men are not an integral part of theappropriate bargaining unit.To further bolster the contention that the business haschanged and that the successor is not really using thepredecessor's employees in substantial numbers, the Re-spondent also says the engineers who previously workedas regularemployees included in thebargaining unitwere changed into supervisors. There is literally no evi-dence supporting that position. Four of those men-nowcalled assistant engineers but previously called shift-helper engineers-operate the machinery during theirshifts, as do the regular engineers,and as both groupshave always done. It is not even claimed they have occa-sion to exercise direct supervisory authority over any-body. They were licensed engineers when working for150 customerswhen Teletyne ran the plant. Amonga Grandee Beer Distributors,247 NLRB 1280 (1980). TRICILRESOURCESTeletyne and are licensednow. The- Company says theywere not required to be licensed before but now are sorequired.Ergo,according to a leading question put toManager Iacono by Respondent's counsel,"even thoughthey were licensed,[they]were not employed in a li-censed capacity."How the employer'smental operationalters the status of an engineer,the lawyer did not ex-plain.The men do the same work as before,monitoringthe machine operations;they also prepare steam produc-tion log sheets,water quality reports, operations datalists,purchase production records, etc.None of thatwork touches upon their relationship with other employ-ees, or in the least indicates supervision over others inthe statutorysense.After the takeover, Tricil gave, thesemen a 9-percent raise in pay.Also, as it did with all of itsother employees,itgave them new fringe benefits, suchas dental,medical,and life insurance.As the GeneralCounsel correctly states in her brief"...any change inthe job duties of employees in the engineering classifica-tion deals most basicallywiththeir handling of machinesand not other employees."One more claim,a bit fanciful,will be enough. Two ofthe customers for the steam produced are hospitals inAkron.Steam failure there,I suppose,could be a greaterinconvenience than in a commercial establishment. Be-cause the engineeron watchduring ashiftmust do hisbest to see that the boiler does not fault,and the hospi-tal's supply of steam is not cut off,he has a great respon-sibility in the servicing of that customer.Does this factof itself help prove he is a supervisor? Quoting companycounsel:"They[hospitals]need steam more than a pizzashop would need steam.A hospital is certainly more im-portant.It's important that the operating engineer beclocked with greater authority' to make'surethat the hos-pital receives steam." "He has to have the authority toensure uninterrupted steam delivery to crucial custom-ers."Again, from the Respondent's brief: ". . . the engi-neers, being the only employeeswithoperating duties inthe plant during their shift havea soleresponsibility foroperating;a highly complex facility that has the potentialof causing great harm in thecase of faultyperformance."I think it best to leave such fantasy unanswered.I find that on July 30, 1981, when the Respondent re-plied to the Union's demand for recognition with an out-right denial,itviolated Section 8(a)(5) and(1) of theAct. BySeptember 1982,15 months later, the Respond-ent had added only three more employees to its 1981complement in the appropriate bargaining unit. Eventhen, 16 of its total complement of perhaps 21 or 22 wereproduction and maintenance employees formerly em-ployed bythe predecessor.IV. THE REMEDYIthaving been found that the Respondent violatedSection 8(aX5) and (1) of the Act, it will be recommend-ed that the Respondent cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act. It has been found that the Respond-ent refused to bargain with the Union, which representeda majority of the employees in an appropriate bargainingunit.Accordingly, it will be recommended that ,the Re-spondent be ordered to bargain, on request, with the591Union as the exclusive representative of the employees inthe appropriate unit.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth above, oc-curring in connection with the operations of the Re-spondent described above, have a close,intimate andsubstantial relationship to trade, traffic,and commerceamong the several States and tend to lead and have ledto labor disputes burdening and obstructing commerceand the free flow of commerce.CONCLUSIONS OF LAW1.Allproduction and maintenance employees,includ-ing leadpersons and supply clerks employed by the Re-spondent at the facility located at 225 Opportunity Park-way, Akron, Ohio, excluding all office clerical employ-ees, guards and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collective bar-gaining within the meaningof Section 9(b) of the Act.2.At all times material, the Union has been,and stillis, the exclusive representative of the employees in theaforesaid unit for the purposes of collective bargaining,within the meaning of Section9(a) of the Act.3.By refusing in July 1981 to bargain collectively withthe Union as the exclusive representative of its employ-ees in the appropriate unit, the Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act.4.Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-edsORDERThe Respondent,TricilResources, Inc., Akron, Ohio,its officers,agents, successors,and assigns, shall1.Cease and desist from(a) Refusing to bargain concerning rates of pay,wages,hours of employment,and , other conditions of employ-ment,withUnited Rubber,Cork,Linoleum and PlasticWorkers ofAmerica, AFL-CIOas the exclusive repre-sentative of all employees in the bargaining unit foundappropriate above.(b) Inanylike or related manner interfering with, re-straining, or coercing its employees in the exercise of theright to self-organization,to form, join, or assist theabove-named Union,or any other labor organization, andto engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any or all such activities.8 If no exceptions are filed as provided by Sec.102.46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102,48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. 592DECISIONSOF NATIONAL LABOR RELATIONS BOARD2.Take the following'affiimative action necessary toeffectuate the policiesof the Act.(a)On request bargain collectively in good faith withUnited Rubber,Cork,Linoleum and Plastic Workers ofAmerica,AFL-CIO,as the exclusive representative ofall employees of the Respondent in the appropriate unitdescribed above.(b) Post at its place of business in the Akron RecyclingEnergy Plant,inOkron,Ohio, copies of the attachednoticemarked"Appendix."4Copies of the notice, on4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the noticereading"Posted by Order of the Nation-al Labor RelationsBoard" shall read "Posted Pursuant to a Judgment offormsprovided by theRegionalDirectorfor Region 8,after being signed by the Respondent's authorized repre-sentative, shallbe postedby theRespondent immediatelyupon receipt and maintainedfor 60consecutive days inconspicuous places including all placeswherenotices toemployees are customarily posted.Reasonable steps shallbe taken by the Respondentto ensurethat the noticesare not altered,defaced, or covered by any other materi-al.(c)Notify theRegional Director in writing within 20days from the date ofthisOrderwhat steps the Re-spondent has takento comply.the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."